RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                   File Name: 09a0161p.06

               UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 In re: CHRISTOPHER C. REINHARDT and TINA X
                                              -
                                   Debtors. --
 M. REINHARDT,

 _____________________________________ -
                                                            No. 08-3309

                                              ,
                                               >
                                              -
                                              -
 CHRISTOPHER C. REINHARDT and TINA M.

                         Debtors-Appellees, --
 REINHARDT,

                                              -
                                              -
                                              -
           v.

 VANDERBILT MORTGAGE AND FINANCE, INC., -
                                              -
                         Creditor-Appellant. -
                                             N

                    Appeal from the United States Bankruptcy Court
                      for the Southern District of Ohio at Cincinnati.
                  No. 06-14376—Jeffery P. Hopkins, Bankruptcy Judge.
                                  Argued: March 11, 2009
                            Decided and Filed: April 29, 2009
                                                                                    *
        Before: CLAY and GIBBONS, Circuit Judges; GREER, District Judge.

                                   _________________

                                        COUNSEL
ARGUED: Thomas L. Canary, Jr., Lexington, Kentucky, for Appellant. ON BRIEF:
Thomas L. Canary, Jr., Lexington, Kentucky, Gregory A. Stout, MAPOTHER &
MAPOTHER, Louisville, Kentucky, for Appellant.




        *
        The Honorable J. Ronnie Greer, United States District Judge for the Eastern District of
Tennessee, sitting by designation.


                                              1
No. 08-3309        In re Reinhardt, et al.                                        Page 2


                                  _________________

                                       OPINION
                                  _________________

       CLAY, Circuit Judge. Creditor-Appellant Vanderbilt Mortgage and Finance, Inc.
(“Vanderbilt”) appeals the order of the bankruptcy court, overruling Vanderbilt’s
objection and confirming the reorganization plan proposed by Debtors Christopher C.
Reinhardt and Tina M. Reinhardt. Under Debtors’ plan, Vanderbilt’s rights as a secured
creditor were modified so as to reduce its secured claim on Debtors’ mobile home and
real estate to the current estimated value of the properties. On appeal, Vanderbilt
contends that the Bankruptcy Code (the “Code”), 11 U.S.C. § 101 et seq., forbids the
modification of Vanderbilt’s secured claim because it pertains to real property that is
Debtors’ principal residence. For the following reasons, we AFFIRM the bankruptcy
court’s order.

                                   BACKGROUND

       On August 15, 2002, Debtors purchased a parcel of three acres of land in Ohio
and a mobile home in which to live on the real property. Debtors paid no money down,
financing the purchase of the land through a mortgage agreement and financing the
mobile home through a retail installment sale contract containing a security agreement.
The sale contract provided: “Buyer will not let the Manufactured Home become part of
any real estate. Buyer agrees that the Manufactured Home sold by the terms of this
contract is personal property. Unless Seller gives prior written consent, Buyer shall not
allow the Manufactured Home to become a part of real estate or to otherwise lose its
status as personal property under applicable law[.]” (Joint Appendix at 250.) Vanderbilt
obtained a security interest in both the real property and the mobile home.

       On December 12, 2006, Debtors filed for bankruptcy protection under Chapter
13 of the Code. In their bankruptcy petition, Debtors included the mobile home and the
land on which the home sits in their schedule of assets. They listed the mobile home as
personal property valued at $12,000, and listed the land as real property valued at
No. 08-3309           In re Reinhardt, et al.                                                   Page 3


$3,000. They listed the total value of Vanderbilt’s secured claim on the mortgage and
mobile home as $37,399.87. On December 27, 2006, Vanderbilt filed a proof of secured
claim totaling $44,823.65.

         In their proposed plan of reorganization filed on December 15, 2006, the Debtors
sought a “cramdown” of Vanderbilt’s secured claim, proposing that only $15,000 of
Vanderbilt’s outstanding claim–i.e., the current estimated value of the land and the
mobile home–be secured.1 Under the proposed plan, Debtors would pay Vanderbilt’s
$15,000 secured claim in monthly installments, with the remainder left as a general
unsecured claim. Debtors filed an amended reorganization plan on February 13, 2007,
though they left the proposed cramdown of Vanderbilt’s secured claim unchanged.

         On February 22, 2007, Vanderbilt filed an objection to Debtors’ proposed
cramdown and bifurcation of its claim into secured and unsecured components. Because
the parties stipulated that Vanderbilt held a valid mortgage on Debtors’ real property and
a valid lien on the title to the mobile home, the only issue in dispute was whether the
proposed cramdown was permissible under the Code.

         On November 13, 2007, the bankruptcy court overruled Vanderbilt’s objection,
and on November 15, 2007, it confirmed the proposed plan. In overruling Vanderbilt’s
objection, the bankruptcy court cited 11 U.S.C. § 1322(b)(2), which permits a
bankruptcy court to modify secured creditors’ rights with respect to any claim “other
than a claim secured only by a security interest in real property that is the debtor’s
principal residence.” The court then found that although Debtors’ mobile home qualified
as the “debtor’s principal residence” under the newly amended Code, a modification was
still permissible because the mobile home did not constitute “real property.” On
November 21, 2007, Vanderbilt timely appealed the bankruptcy court’s order, and then



         1
          A “cramdown” is a reduction of the secured balance due on a home mortgage loan ordered by
a bankruptcy court. A bankruptcy court may reduce the balance of the secured claim to the current
appraised value of the home, while the amount of the claim in excess of the current property’s value
becomes an unsecured claim. See 11 U.S.C. § 506(a). The term “cramdown” comes from the fact that the
reduction is enforced over the secured creditor’s objection. See Shaw v. Aurgroup Fin. Credit Union, 552
F.3d 447, 450-51 (6th Cir. 2009).
No. 08-3309        In re Reinhardt, et al.                                         Page 4


filed for direct appeal to this Court pursuant to 28 U.S.C. § 158(d). On March 20, 2008,
this Court accepted the request to take the case on direct appeal.

                                     DISCUSSION

I.     Standard of Review

       When this Court hears an appeal from an order of a bankruptcy court, we review
the bankruptcy court’s factual findings for clear error and its legal conclusions de novo.
In re Federated Dept. Stores, Inc., 328 F.3d 829, 832 (6th Cir. 2003).

II.    Analysis

       A debtor reorganizing under Chapter 13 may take one of three approaches to an
allowed secured claim in order to receive court approval for the plan: the debtor may
obtain the secured creditor’s approval of its reorganization plan; the debtor may modify,
or cram down, the creditor’s secured interest; or the debtor may transfer the collateral
securing the creditor’s interest to the creditor. 11 U.S.C. § 1325(a)(5); Assocs.
Commercial Corp. v. Rash, 520 U.S. 953, 956-57 (1997). With respect to the cramdown
option, a bankruptcy court may “modify the rights of holders of secured claims, other
than a claim secured only by a security interest in real property that is the debtor’s
principal residence, or of holders of unsecured claims, or leave unaffected the rights of
holders of any class of claims[.]” § 1322(b)(2) (emphasis added). Under the Code,
“‘debtor’s principal residence’ (A) means a residential structure, including incidental
property, without regard to whether that structure is attached to real property; and
(B) includes an individual condominium or cooperative unit, a mobile or manufactured
home, or trailer.” § 101(13A). The definition of “debtor’s principal residence” in
§ 101(13A) was added to the Code as part of the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005 (“BAPCPA”); prior to BAPCPA, the term was
undefined. H.R. Rep. No. 109-31, pt. 1, at 72 (2005), reprinted in 2005 U.S.C.C.A.N.
88, 140.

       “Real property” is undefined in the Code. See § 101. Under Ohio law, a mobile
home is generally considered personal property, and only becomes real property if
No. 08-3309            In re Reinhardt, et al.                                                     Page 5


(1) “[t]he home is affixed to a permanent foundation . . . and is located on land owned
by the owner of the home,” and (2) [t]he certificate of title for the [mobile] home has
been inactivated by the clerk of the court of common pleas that issued it[.]” Ohio Rev.
Code § 5701.02(B)(2).

         The bankruptcy court found that for Vanderbilt’s claim to fit within the exception
to the modification provision in 11 U.S.C. § 1322(b)(2), the mobile home not only had
to be the debtor’s principal residence, but also had to be real property. The court found
that under Ohio law, Debtors’ mobile home was not “real property,” because it was not
attached to the land, and because Debtors never surrendered their certificate of title to
the mobile home. The court therefore found that the anti-modification exception in
§ 1322(b)(2) did not apply, and overruled Vanderbilt’s objection.

         On appeal, Vanderbilt argues that its secured claim falls within the anti-
modification exception because its claim is “secured only by a security interest in real
property that is the debtor’s principal residence,” as per § 1322(b)(2). Vanderbilt does
not contest the bankruptcy court’s finding that the mobile home is personal property
under Ohio law.2 Rather, Vanderbilt contends that because the definition of “debtor’s
principal residence” specifically includes mobile homes that are not attached to the land,
and because Vanderbilt also has a security interest in the real property beneath the home,
this Court should find that Vanderbilt meets the anti-modification requirement without
resorting to the definition of real property under Ohio state law. This argument presents
an issue of first impression for this Court: whether § 1322(b)(2) of the Code precludes
the modification of a secured interest in an unattached mobile home if the secured
creditor also holds a security interest in the real property beneath the home.

         “[T]he starting point in any case involving the meaning of a statute[] is the
language of the statute itself.” Group Life & Health Ins. Co. v. Royal Drug Co., 440



         2
           Vanderbilt concedes that the certificate of title to the mobile home remains active, and although
it does not expressly concede that the mobile home is not affixed to the land, the bankruptcy court made
this finding, and Vanderbilt does not challenge it on appeal. Appellant’s Br. at 28. This Court therefore
need not address this finding, although we note that the security agreement prohibited Debtors from
converting the mobile home into real property under Ohio law.
No. 08-3309         In re Reinhardt, et al.                                          Page 6
U.S. 205, 210 (1979). Pursuant to § 1322(b)(2), a secured claim cannot be modified if
the claim “is secured only by a security interest in real property that is the debtor’s
principal residence.” According to the grammatical structure of that clause, “that is the
debtor’s principal residence” modifies “real property.” Therefore, if the claim does not
pertain to “real property,” it does not matter whether the claim is on a “debtor’s principal
residence.” The provision plainly contains two requirements: that the property be real
property and that it be the debtor’s principal residence. This interpretation is consistent
with that of the only other federal appellate court to have addressed the issue since the
enactment of BAPCPA. See In re Ennis, 558 F.3d 343, 345-46 (4th Cir. 2009) (“The
prohibition against modification in § 1322(b)(2) has two distinct requirements: first, the
security interest must be in real property, and second, the real property must be the
debtor’s principal residence.”).

        Because § 1322(b)(2) clearly contains a separate requirement that the “debtor’s
principal residence” must be real property, there is no need to examine BAPCPA’s
legislative history to determine Congress’ intent in adding the definition. See Conn.
Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992) (“We have stated time and again
that courts must presume that a legislature says in a statute what it means and means in
a statute what it says there. When the words of a statute are unambiguous, then, this first
canon is also the last: judicial inquiry is complete.”) (quotations and citations omitted).
Regardless, a search of the scant legislative history does not affect this analysis. The
only reference to the new definition of “debtor’s principal residence” that this Court has
found is from the Committee Report of the House Judiciary Committee, which states:

                Section 306(c)(1) amends section 101 of the Bankruptcy Code to
        define the term “debtor’s principal residence” as a residential structure
        (including incidental property) without regard to whether or not such
        structure is attached to real property. The term includes an individual
        condominium or cooperative unit as well as a mobile or manufactured
        home, or a trailer.
H.R. Rep. No. 109-31, pt. 1, at 72 (2005), reprinted in 2005 U.S.C.C.A.N. 88, 140. This
passage does nothing more than recite the text of the new definition, and it certainly
cannot be used to glean Congress’ intent with respect to whether a creditor with a
No. 08-3309         In re Reinhardt, et al.                                        Page 7


secured claim encompassing both the mobile home and the land under it should fit
within the anti-modification exception. Vanderbilt argues that Congress nevertheless
evidenced its intent to expand the reach of “debtor’s principal residence” by defining the
term “incidental property,” contained in the definition of “debtor’s principal residence,”
to include mobile homes, fixtures and other items commonly found on the land in which
a debtor’s principal residence might be situated. 11 U.S.C. § 101(27B). This argument
is beside the point, for no matter how broad the definition of “debtor’s principal
residence,” it still must also be “real property” for the anti-modification provision to
apply.

         Based on this interpretation of the anti-modification provision, Vanderbilt’s
secured interest in the real property on which Debtors’ mobile home sits is irrelevant,
because the real property in which Vanderbilt has a secured interest must be the debtor’s
residential home. Vanderbilt argues that a “logical reading of § 1322(b)(2) in light of
the new § 101(13A) is that to get the benefit of § 1322(b)(2) a creditor must have a
security interest in real property [t]hat contains the debtor’s principal residence[.]”
Appellant’s Br. at 25 (punctuation omitted) (emphasis added). That Vanderbilt has to
adjust the wording of the statute to reach its desired result shows the error of its
interpretation.

         Thus, the bankruptcy court was correct to analyze separately whether the mobile
home qualified as real property. Where the Code does not specifically address an issue
that arises in bankruptcy, “the bankruptcy court looks to state law, to the extent that it
does not conflict with the bankruptcy code[.]” Giant Eagle, Inc. v. Phar-Mor, Inc., 528
F.3d 455, 459 (6th Cir. 2008) (citations omitted); see also Butner v. United States, 440
U.S. 48, 55 (1979) (“Property interests are created and defined by state law. Unless
some federal interest requires a different result, there is no reason why such interests
should be analyzed differently simply because an interested party is involved in a
bankruptcy proceeding.”); Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15, 20 (2000).

         Accordingly, both before and after the enactment of BAPCPA, bankruptcy courts
in this circuit, recognizing that the Code does not define “real property,” have looked to
No. 08-3309        In re Reinhardt, et al.                                          Page 8


state law to determine whether a mobile home constituted real property. See, e.g., In re
Cluxton, 327 B.R. 612, 614 (B.A.P. 6th Cir. 2005) (affirming bankruptcy court’s
application of anti-modification provision to secured interest in debtor’s mobile home
because under Ohio law, debtor’s surrender of mobile home’s certificate of title rendered
mobile home part of debtor’s real property); In re Davis, 386 B.R. 182 (B.A.P. 6th Cir.
2008). The facts in Davis were nearly identical to this case: the debtor proposed
cramming down the creditor’s secured claim to both the debtor’s mobile home and the
debtor’s real property on which the home was located. Id. at 184-85. The bankruptcy
appellate panel found the creditor’s claim could be modified because the mobile home
was not real property under Ohio law. Id. at 185-86. The vast majority of federal courts
to consider the issue post-BAPCPA have similarly held that § 1322(b)(2) allows the
modification of a secured creditor’s interest in a mobile home if that home is not
considered real property under state law. See Green Tree Servicing, LLC v. Harrison,
No. 07-2132, 2009 WL 82565, at *2 n.4 (W.D. La. Jan. 12, 2009) (collecting cases).

       Vanderbilt argues that interpreting § 1322(b)(2) as separately requiring that the
claim pertain to real property as defined by state law creates a conflict between federal
and state law, and the Code must therefore preempt state law. Conflict preemption
“occurs either where it is impossible to comply with both federal and state law, or where
state law stands as an obstacle to the accomplishment and execution of the full purposes
and objectives of Congress as reflected in the language, structure and underlying goals
of the federal statute at issue.” Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 562-
63 (6th Cir. 1998). Specifically, Vanderbilt argues that the definition of “debtor’s
principal residence” in the Code instructs bankruptcy courts to disregard whether a
mobile home is affixed to real property; under Ohio state law, however, whether a
mobile home is affixed to the land determines whether or not the home is subject to real
property taxes, Ohio Rev. Code § 4503.06(B)(1)(a). Appellant’s Br. at 28.

       These different requirements do not constitute a conflict. First, compliance with
both the federal bankruptcy statute and the Ohio tax statute is possible; an Ohio citizen’s
obligation to pay taxes on his or her unattached mobile home as personal property is
No. 08-3309        In re Reinhardt, et al.                                           Page 9


completely unrelated to how a federal bankruptcy court would treat that same mobile
home in determining whether to allow a cramdown. Second, although Congress’
decision to leave § 1322(b)(2) unchanged may limit the impact of the new definition of
“debtor’s principal residence” on the anti-modification provision in instances where
mobile homes are not considered real property under state law, that does not mean that
Congress’ objectives in adding the definition of “debtor’s principal residence” have been
impeded. The definition of “debtor’s principal residence” in § 101(13A) applies to the
entire Code, and the definition contains no language that exclusively limits its
application to the anti-modification context. Thus, the extra limitation that the “real
property” requirement imposes on the anti-modification provision does not create an
internal contradiction; it simply limits the new definition’s immediate applicability in
states like Ohio, or until Congress finds other statutory uses for the definition.

       Because Ohio state law is clear that Debtors’ mobile home is not real property,
the bankruptcy court correctly held that it could modify Vanderbilt’s secured claim on
the mobile home under § 1322(b)(2), despite Vanderbilt’s secured interest on both the
mobile home and the real property beneath it. See Ohio Rev. Code § 5701.02(B)(2).

                                    CONCLUSION

       For the reasons stated herein, the bankruptcy court’s order confirming Debtors’
reorganization plan is AFFIRMED.